Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 01/28/2022.  Claims 1-22 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s arguments: Claim 1, in contrast, recites that a link quality metric for the beams is determined "based on interference reduction applied to favor reception of the first beam over the second beam". Frenne does not teach applying interference reduction but merely provides that interference is acknowledge is a general sense.  In view of the above, it is respectfully submitted that Stirling and Frenne, in combination, fail to teach all features of claim 1. Independent claims 10 and 12 recite similar features as claim 1. Accordingly, claim 10 and 12 are allowable over the cited art for at least the reasons above.

The examiner’s response:  Stirling discloses a method in a communication device for transmitting a beam report to an access node of a wireless network the method comprising: 

Stirling discloses the claimed invention, determining a link quality metric for the received beams (UE may effectively remove multi-user interference using interference cancelling technique ([0039]), UEs measure the channel for different receive beams, [0072], additional signaling for IC capable UEs, mobility estimation by UE using DMRS, [0098]-[0105]), except explicitly teaches determining a link quality metric for the received beams based on interference reduction applied to favor reception of the first beam over the second beam in the communication device.
However, Frenne discloses a wireless communication system wherein CSI feedback, report over multiple sub-reports, each indicator of channel quality value in each sub-report computed by taking into account the interference by selected beams associated with other code words reported in the same sub-report and associated with other code words in other sub-reports, within the same report.  The CQI of the first report may reflect the cross-interference from the code-words transmitted in the second beam, the second sub-report, and vice versa ([0099]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Stirling, by making use of the technique taught by Frenne, in order to improve the performance in wireless communication network by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7, 10-15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2016/0353424 A1) (Stirling herein after) in view of Frenne et al. (US 2016/0337056 A1) (Frenne herein after).

Re Claims 1 and 12, Stirling discloses a method in a communication device for transmitting a beam report to an access node of a wireless network and a communication device configured to communicate with an access node of a wireless network, comprising: an antenna arrangement configured for beamforming (antenna, [0061]), for receiving radio signals transmitted in a plurality of beams from an access node (Figure 1), and for transmitting radio signals; and a logic ([0112], Figure 19) coupled to the antenna arrangement and configured to, the method comprising: 
transmitting a capability indication to the wireless network to announce capability to perform interference reduction between received beams (eNB receive UE capability reports regarding interference cancellation capability of the UE, [0071]); 
receiving a first beam and a second beam of an access node beam sweep (eNB transmit different beamformed CSI-RS to permit UEs to measure channel for different beams, [0072]); 
determining a link quality metric for the received beams (UEs to measure the channel for different receive beams from CSI-RS, [0072]); transmitting a beam report based on at least said link quality metric (eNB receive CSI-RS feedback from UEs that indicate which beamformed CSI-RS resulted in the best channel quality for the UE, [0072], [0103]-[0104]).
Stirling discloses the claimed invention except explicitly teaches determining a link quality metric for the received beams based on interference reduction applied to favor reception of the first beam over the second beam in the communication device.

Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Stirling, by making use of the technique taught by Frenne, in order to improve the performance in wireless communication network by providing an improved reporting on channel information.
Both references are within the same field of digital signal processing, and in particular of beamforming, the modification does not change a fundamental operating principle of Stirling, nor does Stirling teach away from the modification (Stirling merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the CQI reporting taught by Frenne is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of determining a link quality metric for the received beams based on interference reduction applied to favor reception of the first beam over the second beam in the communication device. 

Re Claim 2, the combined teachings disclose the method of claim 1, Stirling discloses comprising: receiving a request signal from the access node to report interference reduction of received beams in the communication device, wherein the beam report is transmitted based on said link quality metric responsive to receiving said request signal (UE initializing, [0079]).

Re Claims 3 and 14, the combined teachings disclose the method of claim 1 and the communication device of claim 12, Stirling discloses wherein the communication device comprises an antenna array configured for beamforming (multiple antenna at UE, [0061]), wherein said capability indication includes an indication of a number of angular directions which the communication device is capable of resolving for beam (IC capability of a UE classification, [0084]).

Re Claims 4 and 15, the combined teachings disclose the method of claim 1 and the communication device of claim 12, Stirling discloses comprising: receiving a control signal from the access node indicating a beam selection for communication, and an instruction to apply interference reduction in the communication device (transmission information for IC cancellation UEs, [0092]).

Re Claims 5 and 18, the combined teachings disclose the method of claim 1 and the communication device of claim 12, Stirling discloses comprising: determining a measure of possible attenuation of at least one of said first and second beam based on said applied interference reduction, wherein said beam report indicates said measure (transmission power or beam-forming parameter information, [0097]). 

Re Claims 7 and 20, the combined teachings disclose the method of claim 1 and the communication device of claim 12, Stirling discloses wherein the communication device comprises an antenna array configured for beamforming, wherein the interference reduction is carried out by tuning a beam angle for said antenna array (wide width transmission beam, narrow width transmission beam, for IC, [0054]-[0055]).


transmitting a first beam and a second beam (eNB transmit different beamformed CSI-RS to permit UEs to measure channel for different beams, [0072]); 
detecting capability of a communication device to perform interference reduction (eNB receive UE capability reports regarding interference cancellation capability of the UE, [0071]); 
transmitting a request signal to the communication device to report interference reduction of received beams in the communication device (UE initializing, [0079]); 
receiving a beam report from the communication device including link quality metric for the first and second beams (eNB receive CSI-RS feedback from UEs that indicate which beamformed CSI-RS resulted in the best channel quality for the UE, [0072], [0103]-[0104]).
Stirling discloses the claimed invention except explicitly teaches receiving a beam report from the communication device including link quality metric for the first and second beams based on applied interference reduction in the communication device.
However, Frenne discloses a wireless communication system wherein CSI feedback, report over multiple sub-reports, each indicator of channel quality value in each sub-report computed by taking into account the interference by selected beams associated with other code words reported in the same sub-report and associated with other code words in other sub-reports, within the same report.  The CQI of the first report may reflect the cross-interference from the code-words transmitted in the second beam, the second sub-report, and vice versa ([0099]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Stirling, by making use of the technique taught by Frenne, in order to improve the performance in wireless communication network by providing an improved reporting on channel information.


Re Claim 11, the combined teachings disclose the method of claim 10, Stirling discloses comprising: 
selecting at least one beam for communication with the communication device based on at least said beam report (eNB determine transmission beam, [0088]); 
transmitting a control signal to the communication device, indicating beam selection and an instruction to apply interference reduction in the communication device (transmission information for IC cancellation UEs, [0092]).

Re Claim 13, the combined teachings disclose the communication device of claim 12, Stirling discloses wherein the logic is configured to: 
receive a request signal from the access node to report interference reduction of received beams in the communication device (UE initializing, [0079]); and 
.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2016/0353424 A1) (Stirling herein after) and Frenne et al. (US 2016/0337056 A1) (Frenne herein after), further in view of Ellenbeck et al. (US 2015/0009964 A1) (Ellenbeck herein after).

Re Claims 6 and 19, the combined teachings disclose the method of claim 1 and the communication device of claim 12, except wherein the communication device comprises an antenna array configured for beamforming, wherein the interference reduction is carried out by means of changing code book entry for said antenna array.
However, Ellenbeck discloses method performed by an enhanced node B (eNB) in an LTE network for providing network assistance to user equipment (UE) for coordination of interference mitigation, the method comprising: indicating a reduced a number of transmission options with a smaller signaling codebook, the smaller signaling codebook having entries that are a subset of entries of a larger master codebook;  and providing network-assistance (NA) interference cancellation signaling (ICS) (NA-ICS) side information to the UE as part of a NA-ICS feedback message, the side information comprising indicators of the smaller signaling codebook, wherein the UE is arranged to perform an interference cancellation technique based on the smaller signaling codebook (claims).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Ellenbeck to further improve the interference mitigation and to achieve the same expected result of wherein the communication device comprises an antenna array .

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2016/0353424 A1) (Stirling herein after) and Frenne et al. (US 2016/0337056 A1) (Frenne herein after), further in view of Foo (US 2016/0352012 A1).

Re Claims 8 and 21, the combined teachings disclose the method of claim 1 and the communication device of claim 12, except wherein the communication device comprises an antenna array configured for beamforming, wherein the interference reduction is carried out by applying zero forcing.
However, Foo discloses massive MIMO typically rely on use of interference cancellation precoding schemes such as Zero-Forcing (ZF) and Minimum Mean Square Error (MMSE) algorithms ([0004]).
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teaching taught by Foo to further improve the interference mitigation and to achieve the same expected result of wherein the communication device comprises an antenna array configured for beamforming, wherein the interference reduction is carried out by applying zero forcing.

Allowable Subject Matter
Claims 9, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH T LAM/Primary Examiner, Art Unit 2631